NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                               ________________

                                      No. 10-2611
                                   ________________

                                  ERIC HENDERSON,
                                                Appellant

                                            v.

                              WARDEN B. A. BLEDSOE

                                   ________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                        (M.D. Pa. Civil Action No. 10-cv-00368)
                      District Judge: Honorable James M. Munley
                                   ________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 8, 2010

                Before: BARRY, AMBRO and COWEN, Circuit Judges

                             (Opinion filed: October 8, 2010)
                                   ________________

                                       OPINION
                                   ________________

PER CURIAM

       Eric Henderson, a federal prisoner proceeding pro se, appeals an order of the

United States District Court for the Middle District of Pennsylvania dismissing his

petition for a writ of habeas corpus. For the reasons discussed below, we will affirm the
judgment of the District Court.

       On March 27, 2001, Henderson was removed from the custody of the State of

North Carolina, where he had been charged with robbery with a dangerous weapon and

related crimes. Henderson was placed in temporary federal custody in connection with a

federal charge of possession of a firearm by a convicted felon arising from the same

incident as the North Carolina charges. While in federal custody, Henderson pleaded

guilty to the federal charge in the United States District Court for the Western District of

North Carolina and received a sentence of 100 months in prison. On March 8, 2002,

Henderson was returned to state custody and thereafter pleaded guilty in North Carolina

state court to assault with a deadly weapon with intent to kill inflicting serious injury.

Henderson received a 63-month sentence and was credited for time served prior to his

sentencing. The state judgment provided that Henderson’s state sentence would run

concurrently with his federal sentence. On May 29, 2005, the State of North Carolina

released Henderson and he was placed in federal custody to serve his 100-month

sentence.

       In 2008, Henderson filed a petition for a writ of habeas corpus pursuant to 28

U.S.C. § 2241 in District Court.1 In his habeas petition, Henderson challenged the




   1
    Henderson filed his petition in the United States District Court for the Middle District
of Pennsylvania. His petition was transferred to the United States District Court for the
Western District of Louisiana after Henderson was transferred to a prison in that district.
See Henderson v. Keffer, W.D. La. Civil Action No. 09-cv-00857.

                                              2
execution of his sentence, claiming that he should receive credit against his federal

sentence for time spent in the custody of the State of North Carolina. Henderson further

asserted that he believed that his state and federal sentences would run concurrently, that

counsel was ineffective for improperly advising him, and that his guilty plea was

unknowing.

       The District Court adopted the Magistrate Judge’s report and recommendation to

deny the petition on the merits. Henderson v. Keffer, 2009 WL 3294844 (W.D. La. Oct.

13, 2009) (unpublished decision). The Magistrate Judge concluded that Henderson was

not entitled to any credit against his federal sentence under 18 U.S.C. § 3585(b) because

all of his time served before his release from state custody on May 29, 2005, was credited

against his state sentence. The Magistrate Judge rejected Henderson’s reliance on his

state judgment, explaining that it was not binding on the Federal Bureau of Prisons.2 The

Magistrate Judge also explained that Henderson must seek relief through a habeas petition

pursuant to 28 U.S.C. § 2254 to the extent he seeks to challenge his state conviction or

through a motion to vacate sentence pursuant to 28 U.S.C. § 2255 to the extent he seeks

to challenge his federal conviction.



   2
    The Magistrate Judge also found no abuse of discretion in the Bureau of Prisons’
decision to deny Henderson’s request to designate the state prison as the place of his
federal confinement pursuant to Barden v. Keohane, 921 F.2d 476, 483 (3d Cir. 1990),
which held that the Bureau of Prisons has authority to so designate where a federal
sentence was imposed before a state sentence and the state judge intended the sentences
to be served concurrently. The Bureau of Prisons denied Henderson’s request based upon
his prison disciplinary record.

                                             3
       Henderson, who is now incarcerated at the United States Penitentiary in

Lewisburg, Pennsylvania, then filed a § 2241 habeas petition in the United States District

Court for the Middle District of Pennsylvania. The District Court found that Henderson’s

petition raised the same claims presented in the petition adjudicated in the Western

District of Louisiana and dismissed it. This appeal followed.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. Our standard of review is de

novo. Zayas v. I.N.S., 311 F.3d 247, 252 (3d Cir. 2002).

       As recognized by the District Court, 28 U.S.C. § 2244(a) provides:

       No circuit or district judge shall be required to entertain an application for a
       writ of habeas corpus to inquire into the detention of a person pursuant to a
       judgment of a court of the United States if it appears that the legality of
       such detention has been determined by a judge or court of the United States
       on a prior application for a writ of habeas corpus, except as provided in
       section 2255.

28 U.S.C. § 2244(a). This provision applies to habeas petitions brought pursuant to 28

U.S.C. § 2241. Queen v. Miner, 530 F.3d 253, 255 (3d Cir. 2008). In Queen, we

affirmed the district court’s dismissal of a § 2241 petition pursuant to § 2244(a) where the

issues raised had been, or could have been, decided in a prisoner’s previous habeas action

in another district court. Id.

       Henderson does not dispute that his habeas petition raises the same issues decided

in his previous habeas action in the Western District of Louisiana. He asserts in his brief

that he filed his second § 2241 petition because he was unable to appeal the dismissal of

his first petition due to a prison transfer. The filing of a duplicative petition, however, is

                                               4
not a substitute for an appeal. Under Queen, the District Court properly dismissed

Henderson’s § 2241 petition pursuant to § 2244(a). See also Valona v. United States, 138

F.3d 693, 695 (7th Cir. 1998) (noting “§ 2244(a) bars successive petitions under § 2241

directed to the same issue concerning execution of a sentence”); Chambers v. United

States, 106 F.3d 472, 475 (2d Cir. 1997) (dismissing pursuant to § 2244(a) a jail-credit

claim brought in an earlier § 2241 petition and decided on the merits).3

       Accordingly, we will affirm the judgment of the District Court.4




   3
   Because Henderson’s § 2241 petition was properly dismissed pursuant to § 2244(a),
we do not consider the District Court’s additional rationale that Henderson’s filing
constitutes an abuse of the writ under McClesky v. Zant, 499 U.S. 467 (1991), and Zayas,
311 F.3d 247.
   4
    Henderson’s motion for appointment of counsel is denied. See Tabron v. Grace, 6
F.3d 147, 155 (3d Cir. 1993).

                                             5